Citation Nr: 0813091	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  06-07 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from December 1941 to June 
1942 and from March to December 1945.  He was a prisoner of 
war (POW) from April to June 1942.  He died in September 
2002.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines which denied 
reopening of a claim for service connection for the cause of 
the veteran's death.


FINDINGS OF FACT

1.  Reopening of a claim of entitlement to service connection 
for the cause of the veteran's death was denied in an 
unappealed rating decision of April 2005.  

2.  The subsequently received evidence is cumulative or 
redundant of the evidence previously of record or is not 
sufficient to raise a reasonable possibility of 
substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

In this case, the appellant was provided adequate notice in 
the Statement of the Case mailed in February 2006 and an 
August 2004 letter referenced in the Statement of the Case.  
She was informed her of the bases of the prior denials and 
the type of evidence that she should submit or identify.  She 
was also informed of the assistance that VA would provide to 
obtain evidence on her behalf.  Although she was not 
specifically informed that she should submit any pertinent 
evidence in her possession, she was informed of the evidence 
that would be pertinent and requested to submit such evidence 
or to provide the information and any authorization necessary 
for the RO to obtain the evidence on his behalf.  Therefore, 
the Board believes that she was on notice of the fact that 
she should submit any pertinent evidence in her possession. 

Although the appellant was not provided adequate notice 
before the initial adjudication of this claim to reopen and 
she has not been provided notice with respect to the 
effective-date element of the claim, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice, the RO 
readjudicated the claim to reopen in August 2006.  There is 
no indication or reason to believe that the ultimate decision 
of the RO would have been different had adequate VCAA notice 
been provided at an earlier time.  In addition, as explained 
below, the Board has determined that reopening of the claim 
is not in order.  Consequently, no effective date will be 
assigned, so the failure to provide timely notice with 
respect to that element of the claim is no more than harmless 
error.  

The Board also notes that the veteran's service records and 
death certificate are of record.  The appellant has not 
identified any outstanding evidence that could be obtained to 
substantiate the claim to reopen.  The Board is also unaware 
of any such evidence.  Therefore, the Board is also satisfied 
that no further action is required to comply with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation. 


Analysis

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

Entitlement to service connection for the cause of the 
veteran's death was denied in an unappealed Board decision 
dated in March 2003 based on the Board's determinations that 
the veteran's death in September 1952 was the result of a 
gunshot would inflicted by anti-American gunmen and that this 
wound was not proximately due to or the result of the 
veteran's active service.  Reopening of the claim was 
thereafter denied in unappealed rating decisions dated in 
October 2004 and April 2005 because new and material evidence 
had not been presented.

After review, the Board finds that the evidence submitted 
since the April 2005 decision is not new and not material.  
The evidence added to the record since the April 2005 
decision includes additional lay statements, to include 
statements of the appellant, to the effect that the veteran 
was murdered for his pro-American sentiments in 1952.  This 
fact was established by the evidence previously of record. A 
copy of the certificate of death has also been added to the 
record, but it is also cumulative of the evidence previously 
of record since it indicates that the veteran died in 
September 1952 from a gunshot wound.  

In her statements the appellant also contends that the 
veteran died from illnesses which he allegedly suffered in 
service while a prisoner of war (chronic malaria, 
malnutrition, beri-beri and heart disease).  While these 
statements are new, they are not material.  In this regard, 
the Board notes that as a lay person, the appellant is not 
competent to provide an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  It was determined in 
the prior Board decision that the veteran's death was solely 
due to a gunshot wound.  None of the medical evidence of 
record at the time of the April 2005 rating decision or added 
to the record since then supports the proposition that the 
veteran's death was due to anything other than a gunshot 
wound.  

Accordingly, the Board must conclude that new and material 
evidence has not been presented to reopen this claim.


ORDER

New and material evidence not having been received, reopening 
of a claim of entitlement to service connection for the cause 
of the veteran's death is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


